Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objection 

Claim 17 is  objected for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
In this case claim 17 have a limitation “communication module”, and it is not clear what is the structure of the communication module. The specification shows the communication member as box 46, but the specification does not state what the communication module is.  

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a communication module (claim 17). Note that the specification does not provide the structure for the communication module such that the examiner cannot provide the equivalent structure. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10, 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable LIEBHERR DE2007002768 in view of Sikora 2016/0116177
LIEBHERR teaches:
Regarding claim 10. A method for ventilation of a vehicle interior, comprising the steps of. setting an air quality mode at least temporarily in which fresh air and/or recirculated air is supplied to the vehicle interior (par. 9-14) and controlling an interior pressure in the vehicle interior in an open and/or a closed loop manner by varying a flow resistance of an interior ventilation device (internal pressure control valve (par. 9) that is configured to conduct air out of the vehicle interior such that the interior pressure is greater than an ambient pressure outside the vehicle interior (at least par. 9); 
wherein the flow resistance of the interior ventilation device is varied by controlling a final control element which is disposed in a flow path of the interior ventilation device (par. 9-14).  
Regarding claim 14. The method according to claim 10, wherein the air quality mode is started and stopped automatically depending on an outside air quality and wherein the outside air quality is measured by an air quality sensor (paragraph 14) and/or determined from a measurement value of a weather station and/or from a weather forecast (note that this claim is claim in alternation and therefore is not require examination).  
Regarding claim 15. A vehicle air-conditioning system for ventilating a vehicle interior, comprising: a fan for propelling fresh air or recirculated air (see page 2, description of figure 1); a filter device (see page 2, description of figure 1) for filtering and purifying at least the fresh air; and an interior ventilation device 4, 3 (fig. 1, see page 2, description of figure 1) for conducting air out of the vehicle interior; wherein the interior ventilation device has a final control element 4 (fig. 1) that is controllable in an open and/or a closed-loop manner and via which a flow resistance of the interior ventilation device can be influenced; wherein the vehicle air-conditioning system performs the method according to claim 10.  
LIEBHERR teaches the invention as discussed above and further: 
Regarding claim 16. The vehicle air-conditioning system according to claim 15 further comprising: a pressure sensor 3 (fig. 1) which measures the interior pressure in the vehicle interior (at least par. 9); 

LIEBHERR teaches the invention as discussed above, but is silent regarding the actuator connected to the final control element
Sikora teaches: 
Regarding claim 1, wherein, in order to control the final control element 120 (fig. 1) the final control element is mechanically coupled to a fresh air/recirculated air flap 120, 124 (fig. 1, par. 0016 teaches dampers 120, 122 and /or 124 may be mechanically or an output change of a fan is used wherein a fan output of the fan is increased for a short time above a closing threshold in order to close the final control element and the fan output of the fan is reduced for a short time below an opening threshold in order to open the final control element.  (Note that this claim is claimed in alternation and therefore not all elements need to be addressed)
It would have been obvious to one of ordinary skill in the art at the time of the invention to have the Liebherr invention modified with the Sikora mechanically coupled dampers in order to open and close the dampers in a coordinated manner in order to balance the pressure in the ductwork as well in order to reduce the amount of actuators and thus make the apparatus less expensive.  
Regarding claim 13. The method according to claim 10, wherein the air quality mode is started and stopped by a manually actuatable operating element or is started and stopped automatically (these are only two options, but at least pragraphs 9-14 teaches that the pressure and pressure control valve is controlled).  
However, a claim would have been obvious where one skilled in the art is choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (in this case two options. One where the air quality mode is started and stopped by a manually actuatable operating element, and second where the air quality mode is started and stopped by a automatically actuatable operating element,)
Therefore it would have been obvious to one of ordinary skill in the art to have a good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary § 103." KSR Int'l Co. v. Teleflex Inc., 550 U.S. 538, 421, 82 USPQ2d 1385, 1397 (2007).
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable LIEBHERR DE2007002768 in view of Sikora 2016/0116177 and further in view of Doi 5,152,335.
Liebherr in view of Sikora teaches the invention as discussed above, but is silent regarding a mode selector switch. 
Doi teaches:
17. (New) The vehicle air-conditioning system according to claim 15 further comprising: a mode selector switch (40 a-d, 41 (fig. 1) (Note that this claim is claimed in alternation and therefore not all elements need to be addressed); and/or an air quality sensor for measuring an outside air quality; and/or   a communication module via which data on the outside air quality is receivable.  
It would have been obvious to one of ordinary skill in the art at the time of the invention to have the Liebherr in view of Sikora invention modified with the Doi mode selector switch in order to provide different mode of operations like cooling or ventilation within the vehicle in order to satisfy the occupant’s need and thus satisfy the occupant comfort. 

Response to Arguments
Applicant's arguments filed 2/16/21 have been fully considered but they are not persuasive. 
Regarding arguments about newly amended claim 1, the two embodiments are claimed in alternation, and only one of the embodiments is considered, in this case embodiment with two dampers mechanically coupled. Therefore second embodiment is not considered. 
For the limitations claimed with and/or, note that the dictionaries defines that and/or is used as a function word to indicate that two words or expressions are to be taken together or individually (https://www.merriam-webster.com/dictionary/and/or, accessed 5/5/21). In this case the examiner treated it as OR. 
For the newly claimed two dampers mechanically coupled, the examiner applied new reference. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELENA KOSANOVIC whose telephone number is (571)272-9059.  The examiner can normally be reached on Monday-Friday 9 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Art Unit 3762
050521